Citation Nr: 1502913	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-32 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether a charge of one full month of entitlement for a licensing and certification (LAC) test was proper.  


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran has approximately 22 years of active service beginning in January 1988.  The appellant is the Veteran's spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the Department of Veterans Affairs (VA), Regional Office (RO) located Muskogee, Oklahoma, which approved reimbursement in the amount of $339.00 for fees related to a license and certification test administered on May 9, 2012.  The reimbursement had the effect of reducing the appellant's remaining education benefit under the Post-9/11 GI Bill by one month.  


FINDING OF FACT


On April 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant requesting a withdrawal of the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  A withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, the Board finds that the appellant withdrew this appeal in a written note submitted to VA in April 2013.  In the note, the appellant wrote "[t]his has already been resolved back in Nov' 12.  No need to go to appeals."   Hence, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal. 


ORDER

The appeal is dismissed. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


